WALKER., P. J.
That the statute which undertook to create the offense for which the appellant (defendant below) was prosecuted is a constitutional enactment ha's been determined in the case of Isaiah v. State (Sup.) 58 South. 53.
There was evidence tending to show that the defendant, while on premises not his own or under his control, borrowed a pistol “to shoot at a bottle in the corner of the room, and, after shooting at the bottle, he stepped to the counter and laid it down.” A question is raised as to the sufficiency of such evidence to show a carrying of the pistol by the defendant about his person, within the meaning of the statute (Acts of Ala- Special Session 1909, p. 258), which declares that “it shall be unlawful for any person to carry a pistol about his person on premises not his own or under his control.” It is settled in this state that, where one’s relation to a con*120cealed pistol is such that it accompanies him in his movements, he is regarded as carrying it about his person within the meaning of the provision of the statute on that subject.—Warren v. State, 94 Ala. 79, 10 South. 838; Ladd v. State, 92 Ala. 58, 9 South. 401; Diffey v. State, 86 Ala. 66, 5 South. 576. One who takes a pistol in his hand, shoots it, and then returns it to the place from which it was obtained, may be said to carry it about his person, within an accepted meaning of that word, as he bears it, or conveys or transports it, from one place to another. — Webster’s Dictionary. The contention that the evidence on the trial did not show that any offense was committed, and that therefore it should have been excluded on the motion of the defendant, cannot be sustained.
Affirmed.